DETAILED ACTION
This non-final Office action is in response to the claims filed on March 20, 2021.
Status of claims: claim 3 is withdrawn; claims 1, 2 and claims 4-19 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2021 was considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I – Figures 4-8, 10A-10C, 11A, 11B, 12, and 13 in the reply filed on 9/16/2022 is acknowledged.

Claim Objections
Claims 10 and 12 are objected to because of the following informalities: 
Claim 10, line 2 – “vehicle body guiding rail that has” should be amended to “the vehicle body guiding rail has”
Claim 12 – “a vehicle body,” “a sliding door,” “a fastening arrangement,” and “a lower attachment area” should be amended to “the vehicle body,” “the sliding door,” “the fastening arrangement,” and “the lower attachment area.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 – “can travel along the length of, the arm” is unclear. First, the comma is unnecessary and unclear. Second, “the length” lacks antecedent basis. 
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0095595 to Hanaki et al. (hereinafter “Hanaki”).
Hanaki a fastening arrangement for fastening a vehicle sliding door 1 to a vehicle body 2 while enabling opening and closing of the sliding door, the fastening arrangement comprising: 
a motion element 6 configured for being movingly arranged within or on a vehicle body guiding rail 5 for enabling movement of the motion element along the vehicle body guiding rail, 
wherein the fastening arrangement further comprises a variable-length motion mechanism connected to the motion element and configured for being fastened to the sliding door at a lower attachment area of the sliding door, wherein the variable-length motion mechanism is configured for enabling variable distance between the motion element and the lower attachment area of the sliding door, wherein the variable-length motion mechanism includes an arm 32 and a travel element 7, wherein the arm is pivotally connected to the motion element, wherein the travel element is secured to, and can travel along the length of, the arm, and wherein the travel element is configured for being fastened to the sliding door at the lower attachment area of the sliding door for enabling variable distance between the motion element and the lower attachment area of the sliding door. (claim 1)
Hanaki further discloses wherein the variable-length motion mechanism is configured for providing a first distance between the motion element and the lower attachment area of the sliding door in a closed position of the sliding door and a second distance between the motion element and the lower attachment area of the sliding door in an open position of the sliding door, and wherein the second distance is larger than the first distance. (claim 2)
Hanaki further discloses wherein the variable-length motion mechanism is a variable-length motion actuator configured for enabling powered variable distance between the motion element and the lower attachment area of the sliding door. (claim 4)
Hanaki further discloses wherein the fastening arrangement further comprises vehicle body guiding rail that has a substantially linear guide path enabling a substantially linear movement of the motion element along the vehicle body guiding rail. (claim 10)
Hanaki further discloses a vehicle having a vehicle body and a sliding door, wherein the vehicle further comprises a fastening arrangement according to claim 1 for fastening the sliding door to the vehicle body while enabling opening and closing of the sliding door, wherein the motion element is movingly arranged within or on the vehicle body guiding rail for enabling movement of the motion element along the vehicle body guiding rail, wherein the variable-length motion mechanism is fastened to the sliding door at a lower attachment area of the sliding door, wherein the variable-length motion mechanism enables variable distance between the motion element and the lower attachment area of the sliding door. (claim 12)
Hanaki further discloses wherein the sliding door is configured for performing a first motion sequence and subsequently a second motion sequence upon moving from a closed position to an open position of the sliding door, wherein the first motion sequence involves extending the variable-length motion mechanism from a contracted state to an extended state, thereby causing the sliding door to displace from a closed position to an intermediate position while the motion element remains stationary, and the second motion sequence involves displacing the motion element along the vehicle body guiding rail, thereby causing the sliding door to displace primarily in a longitudinal direction of the vehicle body from the intermediate position to an open position of the sliding door while the variable-length motion mechanism remains in the extended state. (claim 17)
Hanaki further discloses a method for opening a sliding door of a vehicle having a vehicle body and a fastening arrangement for fastening the sliding door to the vehicle body while enabling opening and closing of the sliding door, wherein the fastening arrangement comprises a motion element movingly arranged within or on a vehicle body guiding rail for enabling movement of the motion element along the vehicle body guiding rail, and a variable-length motion mechanism connected to the motion element and fastened to the sliding door at a lower attachment area of the sliding door, wherein the variable-length motion mechanism includes an arm and a travel element, wherein the arm is pivotally connected to the motion element, wherein the travel element is secured to, and can travel along the length of, the arm, and wherein the travel element is configured for being fastened to the sliding door at the lower attachment area of the sliding door for enabling variable distance between the motion element and the lower attachment area of the sliding door, the method comprises: performing a first motion sequence involving extension of the variable-length motion mechanism from a contracted state to an extended state, thereby causing the sliding door to displace from a closed position to an intermediate position while the motion element remains substantially stationary, and performing a second motion sequence involving displacing the motion element along the vehicle body guiding rail, thereby causing the sliding door to displace primarily in a longitudinal direction of the vehicle body from the intermediate position to an open position of the sliding door while the variable-length motion mechanism remains in the extended state. (claim 18)
Hanaki further discloses wherein the variable-length motion mechanism is a variable-length motion actuator, and wherein the step of performing the first motion sequence involves powered extension of the variable-length motion actuator from the contracted state to the extended state. (claim 19)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaki, as applied to claims 1, 2, 4, 10, 12, and 17-19 above, in view of US 9587724 to Choi et al. (hereinafter “Choi”).
Hanaki discloses wherein the motion element comprises a carriage and an attachment arrangement for pivotal connection with the variable-length motion mechanism, but fails to disclose wherein the motion element comprises a carriage having at least two rollers for rolling engagement with the vehicle body guide rail. 
Choi teaches of a similar device with rollers 14 on a carriage 12.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include rollers with the Hanaki motion element, as taught by Choi, in order to facilitate movement of the motion element along the guide rail. (claim 11)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaki, as applied to claims 1, 2, 4, 10, 12, and 17-19 above, in view of WO 89/05894 to Boyko et al. (hereinafter “Boyko”).
Hanaki fails to disclose wherein the fastening arrangement further comprising an upper fastening arrangement located adjacent a vehicle body roof.
Boyko teaches of a fastening arrangement (see FIGS. 1-5) further comprising an upper fastening arrangement providing sliding connection of the sliding door to the vehicle body between an open and a closed position of the sliding door, wherein the upper fastening arrangement includes a vehicle body upper guide rail 17 located adjacent a vehicle body roof or roof rail and having a straight rail section and an inwardly curved rail section, an upper motion element 16 movingly arranged within or on the vehicle body upper guiding rail, and a solid bracket 15 connecting an upper attachment area of the sliding door to the upper motion element.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an upper fastening arrangement with Hanaki, as taught by Boyko, to further facilitate movement of the sliding door. Furthermore, by combining Hanaki with the teachings of Boyko, Hanaki, as applied above, discloses wherein at a closed position of the sliding door the variable- length motion mechanism is in a contracted state and the upper motion element is located at an inner end region of the curved rail section, wherein at an intermediate position of the sliding door the variable-length motion mechanism is in an extended state and the upper motion element is located in an outer end region of the curved rail section. (claim 16)

Allowable Subject Matter
Claims 5-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634